Case 1:19-CV-OOOOl-DL|-RI\/|L Document 10 Filed 04/01/19 Page 1 of 4 Page|D #: 84

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

AHARON MILLER, SI~IANI MILLER, ADIYA
MILLER, PETER STEINHERZ, LAUREL :

STEINHERZ, JOSEPH GINZBERG, 'I`EMIMA : Case No. 19~cv-00001 (DLI)(RML)
STEINHERZ, and JOSEPH COHEN, : l `

Plaintiffs,
-against-
NATIONAL WESTMINSTER BANK, PLC,

Defendant. .
-- x

 

S'[`IPULA'I`ION ANI) [P`R(`)POSED ()RI)ERI
WHEREAS, on January l, 2019, Aharon Miller, Shani Miller, Adiya Miller, Peter

Steinherz, Laurel Steinherz, Joseph Ginzberg, Temima Steinherz, and Jose_ph Cohen
(collectively, the “Miller Plaintiffs”), filed this action (“this Action”) and asserted claims in their
Complaint (the “Miller Complaint”) against National Westminster Bank, PLC (“Defendant”);
WHEREAS, the claims asserted in the Miller Complaint substantially overlap With those
asserted in Wez'ss, et al. v. Nalional Westminster Bank, PLC, Case No. 05-ov-4622 (DLI)(RML)
and Applebaum, et al. v. Natz'onal Westminster Banlc, PLC, Case No. 07-cv-916 (DLI)(RML)
(together, the “Underlying Actions”), in which Defendant has filed a motion for summary
judgment, Which is currently sub judice (the “Weiss/A;)plebaum Summary Judgm_ent Motion”).
NOW, THEREFORE, it is stipulated and agreed as follows:
l. Defendant agrees to Waive service of the Summons in this Action and the Miller
Cornplaint. Defendant Will execute Waiver of the Service of Summons Within a
reasonable time after receiving such forms from the Miller Plaintiffs, Who Will then

be responsible for filing them through the CM/ECF filing system;

Case 1:19-CV-OOOOl-DL|-RI\/|L Document 10 Filed 04/01/19 Page 2 of 4 Page|D #: 85

2. The deadline for Defendant to respond to the Miller Cornplaint, and all other
proceedings in this Aetion, shall be stayed pending the Court’s ruling on the
We_iss/Applebaum Summary Judgment Motion;

3. Defendant shall be deemed, as of the date of this Stipulation, to have moved for
summary judgment in this Action for the reasons set forth in Defendant’s pending
Weiss/Applebaum Sumrnary Judgment Motion, and the record of the Underlying
Actions, upon which such motion is based, shall be deemed incorporated into this
Action. Neither Defendant nor the Miller Plaintiffs shall tile in this Action any
additional briefs or letter briefs concerning the subject matter of the Weiss/Applebaum
Sumrnary Judgment Motion while it is pending, unless the Court otherwise directs.
The Court’s ruling on the We;’.rs/Ap;)lebaum Sumrnary Judgment Motion shall apply
to this Action to the extent the Miller Complaint raises the same issues as the Court
addresses in its ruling on the Weiss/Applebaum Summary Judgrnent Motion;

4. Following the Court’s ruling on the Weiss/Applebaum Summary Judgment Motion,
the Miller Plaintiffs and Defendant shall meet and confer on a mutually agreeable
schedule for further proceedings in this Action, if any;

5. Defendant will not move to dismiss any claims in this Action that are also pleaded in
the Underlying Actions and on which judgment has not been granted to Defendant in
the Underlying Actions;

6. Plaintiffs will not oppose a motion to dismiss any claims in this Action that are also
pleaded in the Underlying Actions and on Which judgment has been granted to

Defendant in the Underlying Actions;

Case 1:19-Cv-00001-DL|-R|\/|L Document 10 Filed 04/01/19 Page 3 of 4 Page|D #: 86

7. Subject to the foregoing, Defendant’s waiver of service of the Summo.ns in this
Action and the Miller Complaint and their agreement to the terms of this Sti_pulation
are not and shall not be deemed a waiver of any defenses in or objections to this
Action, including to the Court’s jurisdiction over Defendant and/or the venue of this
Action, all of Which are preserved to the same extent that such defenses are preserved
in the Underlying Actions; and

8. It` this Action ultimately is consolidated with the Underlying Actions prior to a trial
on liability in the Underlying Actions, none of the Plaintiffs in this Action will be
called to testify at that liability trial.

Datecl: New York, New York
March 28, 2019

Respectiiilly submitted,

ZUCKERMAN SPAEDER LLP
By: g p MF

Shawn P. Naunton, Esq.

485 Madison Avenue, 10"‘ Floor
New York, NY 10022

(212) 704-9600

OSEN LLC

Gary M. Osen, Esq.

Ari Ungar, Esq.

Peter Raven-Hansen, Esq., Of Counsel
Aaron Schlanger, Esq.

2 University Plaza, Suite 402
Hackensack, NJ 0760]

(201) 265-6400

Case 1:19-Cv-00001-DL|-R|\/|L Document 10 Filed 04/01/19 Page 4 of 4 Page|D #: 87

SO ORDERED:

Dated:

KOHN, SWIFT & GRAF, P.C.
Steven M. Steingard, Esq.
Stephen Schwartz, Esq.

Neil L. Glazer, Esq.

1600 Market Street, Suite 2500
Philadelphia, PA 19103

(215) 238-1700

TURNER & ASSOCIATES, P.A
C. Tab Turner, Esq.

4705 Somers Avenue, Suite 100
North Little Rock, AR 721 16
(501) 791-2277

Attorneys for Plaintt'ffr
-and-

C`LEA§Y GO'|,“{LIEB STEEN & HAMILTON LLP

~\_`l__

By: '\"
Jonathan I. Bia_“cl<man, Esq. `

One Liberty Plaza
New York, NY 10006
(212) 225~2490

Attorneysj)r Defendant

 

Honorable Dora L. Irizarry, U.S.D.C.

